Bates, Judge,
delivered the opinion of the court.
The plaintiff was the owner of a steamboat called the Boyal Arch, and the defendants were the owners of another boat called the Empire City. These boats, while running in the Mississippi river, (the Empire City descending and the Boyal Arch ascending,) came in collision, by which the Boyal Arch was sunk. The plaintiff brought this suit to recover the damage sustained by them, charging that the loss was occasioned by the carelessness, negligence and want of skill of the agents and servants of the defendants, then in charge of the Empire City.
The defendants put in issue these allegations. There was a full trial and verdict, and judgment for the defendants, from which the plaintiff appealed to this court.
At the trial, a great deal of evidence was given as to the facts occurring at and immediately before the time of the' collision, and as to the rules of navigation and the customs and usages of boats in meeting and passing each other. There was, as to some matters, great conflict in the testimony.
Six instructions were given to the jury for the plaintiff, and six for the defendants, and three by the court without the motion of either party.
Taken as a whole, the instructions were so voluminous that they may well have confused the jury; but the plaintiff cannot complain of them for that reason, as the greater portion of the volume was given at its request. Taken as a whole, we find, upon careful examination, no other serious objection to them. The only specific objection seriously made to any of them is to the first instruction given by the court. That objection is that too great prominence was given to the duty of the officers of the Boyal Arch, when a collision became probable, to stop and back the boat.
If this instruction stood alone, the objection would probably be held valid; but the other instructions, especially those *63given for the plaintiff, had pointed out and directed the attention of the jury to all the other duties of the officers of both boats at the time and under the circumstances of the case, and there was therefore no impropriety, but on the contrary a manifest propriety, in directing attention to the duty of stopping and backing, as was done in this instruction, when taken in connection with the instruction number three given at the instance of the plaintiff, having reference to the same subject.
We find no error in the record justifying a reversal.
Judgment affirmed.
Judges Bay and Dryden concur.